Citation Nr: 1001382	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident, claimed as secondary to service-
connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The case was brought before the Board in February 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.  


FINDING OF FACT

The Veteran's cerebrovascular accident and residuals thereof 
have been medically attributed to his service-connected 
diabetes mellitus, type II. 


CONCLUSION OF LAW

The Veteran's cerebrovascular accident and residuals thereof 
are proximately due to his service-connected diabetes-
mellitus, type II.  38 U.S.C.A. § 1110, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §  3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for brain hemorrhage may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the Veteran's stroke is 1998, nearly 
three decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Initially, the Board notes the Veteran is not claiming an in-
service cerebrovascular accident or stroke.  Rather, he 
concedes the stroke occurred decades after service, but was 
caused by his service-connected diabetes mellitus, type II.  
Since the stroke, the Veteran further claims he suffers from 
permanent right sided weakness and numbness of the upper and 
lower extremities. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

This claim is peculiar in that, as will be discussed in more 
detail below, the medical evidence conclusively indicates the 
Veteran's stroke in 1998 was most likely due to his diabetes, 
but the medical evidence is less clear of whether the Veteran 
actually suffers from any residuals of the stroke currently.  

The Veteran was diagnosed with diabetes in 1996 and was 
service connected for diabetes mellitus, type II in a 
February 2009 Board decision.  Private treatment records 
detailing the Veteran's treatment for diabetes also include 
two significant events.  In July 1998 the Veteran was 
involved in a motor vehicle accident injuring his neck, back 
and right ankle.  Shortly thereafter, in November 1998, 
private treatment records indicate the Veteran presented 
complaining of right arm and right foot weakness.  The 
Veteran also indicated his right foot "dragged" at times.  
At that time, Dr. Amin, the Veteran's private doctor, 
suspected a possible cerebrovascular accident with mild 
right-sided weakness.  A mere five days later, however, the 
records indicate the Veteran's right arm and leg weakness had 
improved as well as his paresthesias complaints.  MRIs taken 
at that time confirmed a cerebrovascular accident with 
lacunar infarct, but it appeared the Veteran's residuals were 
resolving.  All subsequent private treatment records from Dr. 
Amin indicate continuing treatment for the Veteran's diabetes 
and motor vehicle accident injuries, but not for any 
additional complaints of right-sided weakness of 
paresthesias.  The Veteran's cerebrovascular accident, 
moreover, is merely noted as pertinent history, but the 
private treatment records do not confirm any treatment 
specifically for residuals from the 1998 stroke since 
November 1998.  

The Veteran was afforded a VA neurological examination in 
October 2002.  The examiner found on examination that deep 
tendon reflexes, motor examination, cranial nerves and 
cerebellar examination were all within normal limits.  
Despite these findings, the examiner opined as follows:

Status post stroke in 1998, as a direct result of 
a risk factor of diabetes mellitus....The patient's 
stroke is a direct result of his diabetes 
mellitus, which is a result of Agent Orange 
exposure related to Vietnam service and, hence, 
the stroke is a result of service-connected 
injury....

In short, the 2002 examiner opined the Veteran's stroke was 
caused by his service-connected diabetes mellitus, type II, 
but did not actually observe any disability residual from the 
stroke.  The Veteran's private treatment records, as 
described above, also did not conclusively indicate any 
current disability related to the 1998 stroke.

The Board, in order to clarify whether the Veteran in fact 
had any current disability from the 1998 stroke, remanded the 
claim in February 2009 for a new VA examination.  

The Veteran was afforded an additional VA examination in 
April 2009 where the examiner detailed the Veteran's 
pertinent medical history and performed a thorough 
examination.  The examiner diagnosed the Veteran with right-
sided weakness, including the right upper extremity and right 
lower extremity and agreed with the 2002 examiner finding the 
Veteran's November 1998 stroke is "more likely than not" 
due to the Veteran being diabetic.  The residuals found, 
however, were atypical from what is normally seen with stroke 
patients.  Specifically, the examiner did find objective 
evidence of right-sided weakness, but also noted the severity 
of the weakness is generally not seen, especially since the 
Veteran's right-sided weakness was found to have improved 
completely within both private treatment records and within 
the October 2002 examination report.  

As indicated above, medical professionals conclusively link 
the Veteran's 1998 stroke to being a diabetic.  This claim is 
peculiar, however, because despite the medical nexus it is 
disputable whether the Veteran has any residuals from the 
1998 stroke.  Service connection first and foremost requires 
medical evidence of a current disability.  See, e.g. Hickson, 
12 Vet. App. at 253.  The pertinent inquiry, then, is whether 
the Veteran has a current disability attributable to the 1998 
stroke.  Resolving all reasonable doubt in favor of the 
Veteran, the Board concludes he does.

Again, private treatment records from November 1998 indicate 
the Veteran suffered a stroke, complained of right-sided 
weakness and numbness of the arm and foot, but then reported 
these residuals improved five days later.  No subsequent 
private records note any additional complaints or treatment 
for right-sided weakness or numbness related to the 1998 
stroke.  The October 2002 VA examiner, moreover, objectively 
observed a normal neurological examination despite opining 
the Veteran's stroke was due to his diabetes mellitus, type 
II.

Most recently, the April 2009 VA examiner similarly opined 
the Veteran's diabetes mellitus is a risk factor for ischemic 
strokes and, therefore, it is "more likely than not that the 
patient's stroke was due to being a diabetic."  The examiner 
further found, however, that the Veteran's symptoms are 
atypical of what usually occurs in stroke patients.  Rather, 
since the Veteran improved in 1998 and was found to have a 
normal examination in 2002, he should no longer have 
residuals, yet he is still complaining of right-sided 
weakness.  Overall, the examiner indicated the Veteran's 
residual weakness and numbness because of the 1998 stroke is 
conceivable, just not typical.

In short, the Veteran's cerebrovascular accident with lacunar 
infarct has been attributed to his service-connected diabetes 
mellitus, type II.  The most recent medical evidence, 
moreover, indicates the Veteran does present some objective 
indications of right-sided weakness and it is "conceivable" 
that these manifestations are due to the 1998 stroke.  
Accordingly, the Board finds the evidence to be, at the very 
least, in relative equipoise. The Board concludes, then, that 
service connection is warranted for residuals of 
cerebrovascular accident.   

As this decision represents a complete allowance of the 
benefit sought on appeal, it is not necessary for the Board 
to discuss the Veterans Claims Assistance Act of 2000 and 
whether the duties to notify and assist have been properly 
discharged by VA.  Upon return of this case to the RO, it 
will be making a decision regarding disability rating and 
effective date.  If the Veteran disagrees with either as 
assigned by the RO, she may file a notice of disagreement and 
appeal the determination(s).  The Veteran is not prejudiced 
by the Board's decision on the merits of this appeal.


ORDER

Entitlement to service connection for residuals of a 
cerebrovascular accident, claimed as secondary to service-
connected diabetes mellitus, type II, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


